230 Ga. 657 (1973)
198 S.E.2d 677
MALLORY
v.
THE STATE.
27893.
Supreme Court of Georgia.
Argued May 14, 1973.
Decided May 31, 1973.
Culpepper & Culpepper, Sam Culpepper, for appellant.
Fred Hasty, District Attorney, Arthur K. Bolton, Attorney General, Courtney Wilder Stanton, Assistant Attorney General, B. Dean Grindle, Jr., Deputy Assistant Attorney General, for appellee.
JORDAN, Justice.
Ivory Mallory appeals the order overruling his motion for new trial, having been convicted and sentenced for robbery and murder. He contends that (1) the trial judge erred in not permitting the defense counsel reasonable latitude in cross examining the widow of the victim, for the purpose of demonstrating her bias or prejudice toward the defendant, and (2) that the trial judge also erred in admitting a confession made to a deputy sheriff. Held:
1. The transcript fails to disclose any ruling by the trial judge which restricted defense counsel in eliciting testimony from the widow of the victim to demonstrate her bias or prejudice toward the defendant.
2. The transcript further reveals that appropriate constitutional safeguards were followed to obtain the *658 confession, and to support its admissibility in evidence. The transcript is silent as to any objection to admissibility at the trial. The defendant will not be heard to complain of admissibility made for the first time in this court. Starr v. State, 229 Ga. 181, 183 (190 SE2d 58). 3. The appeal is without merit.
Judgment affirmed. All the Justices concur.